Kevin J. Nash, Esq.

Goldberg Weprin Finkel Goldstein LLP
1501 Broadway, 22"! Floor

New York, NY 10036

Telephone: (212) 221-5700

Attorneys for Defendant Rabbi Aryeh Zaks

Michael Levine, Esq.

LEVINE & ASSOCIATES, P.C.

15 Barclay Road

Scarsdale, NY 10583

Telephone (914) 600-45288

Attorneys for Defendant Mosdos Chofetz Chaim, Inc.,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

SIMA WEINTRAUB, derivatively on behalf of MOSDOS : Docket No. 7:21-ev-01597-PMH
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC., :

JOSEPH GRUNWALD, derivatively on behalf of MOSDOS

CHOFETZ CHAIM INC., and YISROEL HOCHMAN, :

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

Plaintiffs,
- against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM
INC., TBG RADIN LLC, SHEM OLAM LLC., :
CONGREGATION RADIN DEVELOPMENT INC., ARYEH
ZAKS, BEATRICE WALDMAN ZAKS, HENOCH ZAKS,
MENDEL ZAKS, GITTEL ZAKS LAYOSH, SAMUEL
MARKOWITZ and STERLING NATIONAL BANK,

Defendants.

DEFENDANTS MOSDOS CHOFETZ CHAIM INC.’S AND
RABBI ARYEH ZAKS’ MEMORANDUM OF LAW IN SUPPORT
OF THEIR MOTION TO DISMISS THE APPEAL OF RABBI MAYER ZAKS
FROM THE INTERLOCUTORY ORDER OF THE BANKRUPTCY COURT
PARTIALLY GRANTING IN LIMINE RELIEF
TABLE OF CONTENTS

Table of Authorities

Preliminary statement

Statement of Facts

ARGUMENT

POINT I

THE INSTANT APPEAL MUST BE DISMISSED
BECAUSE THERE IS NO APPEAL AS OF RIGHT
FROM AN INTERLOCUTORY ORDER
PARTIALLY GRANTING JIN LIMINE RELIEF
POINT 0

EVEN IF THE NOTICE OF APPEAL IS DEEMED
A MOTION FOR LEAVE TO APPEAL, THE SAME
MUST BE DENIED BECAUSE THE STANDARDS
SET FORTH IN 28 U.S.C. § 1292(b) HAVE NOT BEEN MET

Conclusion
TABLE OF AUTHORITIES

Judicial Authorities

Adelphia Communs. Corp. v. Lucent Techs. Ine. (In re Adelphia Communs. Corp.),
No. 07-CV-9999, 2008 U.S. Dist. LEXIS 11304, 2008 WL 361082 (S.D.N.Y.
Feb. 11, 2008)

Arochem Corp. v. Arochem Corp., 198 B.R. 425 (D. Conn. 1996)
Casey v. Long Island R.R., 406 F.3d 142 (2d Cir. 2005)

Catlin v. United States, 324 U.S. 229 (1945)

Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978)

Coursen v. A.H. Robins Co., 764 F.2d 1329 (9th Cir.), corrected by 773 F.2d 1049
(9th Cir. 1985)

Enron Corp v. JP Morgan Sec., Inc. (In re Enron Corp.), No. M-47,
2008 U.S. Dist. LEXIS 7340, 2008 WL 281972 (S.D.N.Y. Jan. 25, 2008)

Gotlin v Lederman, 2010 US Dist LEXIS 120618 (EDNY Nov. 9, 2010,
No. 04 CV 3736 [ILG])

Inre Flor, 79 F.3d 281, 284 (2d Cir. 1996)

Inre IBI Sec. Serv., Inc., 174 B.R. 664 (E.D.N.Y. 1994)

Inre Perry H. Koplik & Sons, Inc., 377 B.R. 69 (S.D.N.Y. 2007)
Inre Prudential Lines, Inc., 59 F.3d 327 (2nd Cir. 1995)

In re Worldcom, Inc., 2003 U.S. Dist. LEXIS 11160, 2003 WL 21498904
(S.D.N.Y. Jun 30, 2003)

Luce v. United States, 469 U.S. 38, 83 L. Ed. 2d 443, 105 S. Ct. 460 (1984)

McKenzie-Gilyard v. HSBC Bank Nevada, N.A., No. 08-CV-160, 2008 U.S. Dist.
LEXIS 50262, 2008 WL 2622931 (E.D.N.Y. July 1, 2008)

McKenzie-Gilyard, 2008 U.S. Dist. LEXIS 50262, 2008 WL 2622931 (E.D.N.Y. 2008)
North Fork Bank v. Abelson, 207 B.R. 382, 387 (E.D.N.Y. 1997)
Palmieri v Defaria, 88 F3d 136 (2d Cir 1996)

Sanchez v James Gainfort AIA Consulting Architects PC., 2020 US Dist LEXIS 10720
(EDNY Jan. 15, 2020, No. 19-CV-2124 [ENV])

Legislative Authorities

28 U.S.C. § 158(a)
28 U.S.C. § 1292
Fed. R. Bankr. P. 8001

tad

NN ee BS WH

BR A DOO — GO

Bo Go

2

wo Pp S| LS
PRELIMINARY STATEMENT

This memorandum of law is submitted in support of the motion by Defendants Mosdos
Chofetz Chaim Inc. and Rabbi Aryeh Zaks (collectively, “Movants”) for an Order dismissing the
pro se appeal of Rabbi Mayer Zaks from an Order of the bankruptcy court (Hon. Robert D. Drain)
which partially granted in limine relief to Movants. As set forth below, there is no appeal as of
right from an in limine determination because the same is not a “final order.” Additionally, even
if the pro se Notice of Appeal is deemed a motion for leave to appeal, the same must be denied
because the in limine order does not involve a controlling question of law as to which there is
substantial ground for difference of opinion and an immediate appeal from the order would not

materially advance the ultimate termination of the litigation.

STATEMENT OF FACTS
The facts relevant to the instant motion to dismiss the subject appeal are set forth in the
accompanying Affirmation of Michael Levine, Esq., and the Court’s attention is respectfully

referred thereto at this time.

ARGUMENT
POINT I
THE INSTANT APPEAL MUST BE DISMISSED
BECAUSE THERE IS NO APPEAL AS OF RIGHT
FROM AN INTERLOCUTORY ORDER

PARTIALLY GRANTING IN LIMINE RELIEF
Only a “final judgment, order, or decree of a bankruptcy judge” may be appealed. 28
U.S.C. § 158(a), Fed. R. Bankr. P. 8001(a) (emphasis added). An order is “final” for appeal

purposes when a decision has been entered that “ends the litigation on the merits and leaves nothing
for the court to do but execute the judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 467
(1978); In re IBI Sec. Serv., Inc., 174 B.R. 664, 668 (E.D.N.Y. 1994). In bankruptcy proceedings,
finality does not require that the entire case to be concluded; rather, due to the extended nature and
large number of parties involved in a bankruptcy case, finality is applied to discrete disputes that
arise within the larger case.! Most courts look at contested matters and adversary proceedings as
“stand alone units of litigation” and determine whether the order appealed from disposes of ail the
claims of all the parties in that proceeding. See In re Prudential Lines, Inc., 59 F.3d 327 (2nd Cir.
1995) [a final order “must completely resolve all of the issues pertaining to a discrete claim,
including issues as to the proper relief]; Catlin y. United States, 324 U.S. 229, 233 (1945) [A final
order is one that “ends the litigation and leaves nothing for the court to do but execute the
judgment.”]. An interlocutory order, on the other hand, decides some intervening matter that
requires some other action to enable the court to adjudicate the cause on the merits. 1 Lawrence
P. King, Collier on Bankruptcy 7 5.07[1][a]. Here, the in limine order is clearly not final, even as
to the discrete Adversary Proceeding in which it was brought, since the relief to be awarded in the
underlying Adversary Proceeding has not yet been awarded and will not be awarded until the
conclusion of the Hearing on the Contested Issues identified by the Bankruptcy Court.

Indeed, the Supreme Court determined almost forty years ago that an in limine evidentiary
ruling does vor constitute a final ruling. Luce v. United States, 469 U.S. 38, 41-42, 83 L. Ed. 2d
443, 105 S. Ct. 460 (1984). Consequently, an appeal from such an interlocutory order is barred.

Coursen v. A.H. Robins Co., 764 F.2d 1329, 1342 (9th Cir.), corrected by 773 F.2d 1049 (9th Cir.

 

| While “a more flexible standard of finality has emerged in the context of bankruptcy
proceedings,” (Prudential, 59 F.3d at 331), “it is not malleable to a litigant's whim.” Sanchez v
James Gainfort AIA Consulting Architects PC., 2020 US Dist LEXIS 10720, at *4 [EDNY Jan.
15, 2020, No. 19-CV-2124 (ENV)]).
1985). The rationale underlying this rule was stated in Luce, in which the Supreme Court held that
“any possible harm flowing from a district court's in limine ruling ... is wholly speculative.” Luce,
469 U.S. at 41-42; see also Coursen, 764 F.2d at 1342. The rule is a practical one. Palmieri v
Defaria, 88 F3d 136, 139 (2d Cir 1996); see also, Gotlin v Lederman, 2010 US Dist LEXIS
120618, at *11-12 [EDNY Nov. 9, 2010, No. 04 CV 3736 (ILG)])

Here, no judgment has yet been entered in favor of Defendant Mosdos or Rabbi Aryeh
Zaks. Thus, the Bankruptcy Court’s Order granting partial in limine relief is not appealable as of
right and the legally correct determination of it will be arguable on an appeal (if any) from the
ultimate judgment entered in the Adversary Proceeding. The instant appeal must, therefore, be
dismissed.

POINT I
EVEN IF THE NOTICE OF APPEAL IS DEEMED
A MOTION FOR LEAVE TO APPEAL, THE SAME
MUST BE DENIED BECAUSE THE STANDARDS
SET FORTH IN 28 U.S.C. § 1292(b) HAVE NOT BEEN MET

To the extent that Rabbi Mayer Zaks’ Motion can be viewed as a motion for leave to appeal,
the same must, nonetheless, be denied. As an initial matter, interlocutory appeals are “strongly
disfavored in federal practice.” Adelphia Communs. Corp. v. Lucent Techs. Inc. (In re Adelphia
Communs. Corp.), No. 07-CV-9999, 2008 U.S. Dist. LEXIS 11304, 2008 WL 361082, at *1
(S.D.N.Y. Feb. 11, 2008). Indeed, a movant making a motion for leave to appeal an interlocutory
order has a heavy substantive “burden of showing exceptional circumstances, to overcome the
general aversion to piecemeal litigation and to show that the circumstances warrant a departure
from the basic policy of postponing appellate review until after entry of a final judgment.” Enron

Corp v. JP Morgan Sec., Inc. (In re Enron Corp.), No. M-47, 2008 U.S. Dist. LEXIS 7340, 2008

WL 281972, at *3 (S.D.N.Y. Jan. 25, 2008) (quoting In re Worldcom, Inc., 2003 U.S. Dist. LEXIS
11160, 2003 WL 21498904, at *10 [S.D.N.Y. Jun 30, 2003]); McKenzie-Gilyard v. HSBC Bank
Nevada, N.A., No. 08-CV-160, 2008 U.S. Dist. LEXIS 50262, 2008 WL 2622931, at *2 (E.D.N.Y.
July 1, 2008); and see generally In re Flor, 79 F.3d 281, 284 (2d Cir. 1996).

In determining whether to grant leave to appeal an interlocutory order from the bankruptcy
court, the district courts typically apply the standard set forth in 28 U.S.C. § 1292(b), which is the
standard used by the court of appeals to determine whether to entertain interlocutory appeals from
the district court (¢f North Fork Bank v. Abelson, 207 B.R. 382, 387 [E.D.N.Y. 1997] [“district
courts have adopted the standard set forth in 28 U.S.C. § 1292(b), which dictates the circumstances
under which the court of appeals may accept interlocutory appeals from district courts” |]; Arochem
Corp. v. Arochem Corp., 198 B.R. 425, 427 [D. Conn. 1996]). Section 1292(b) permits appeal of
interlocutory orders only where the order in question “involves a controlling question of law as to
which there is substantial ground for difference of opinion and ... an immediate appeal from the
order may materially advance the ultimate termination of the litigation.”

Thus, in order for an interlocutory appeal from the bankruptcy court to present an
appropriate issue for a district court's consideration, “(a) the appeal must concern a question ‘of
law,’ (b) that question must be one that is ‘controlling,’ and (c) that controlling question of law
must be one “as to which there is substantial ground for difference of opinion.’” Casey v. Long
Island R.R., 406 F.3d 142, 146 (2d Cir. 2005) [explaining elements of § 1292(b)].

Here, the bankruptcy court’s in limine Order was not a final decision in the underlying
Adversary Proceeding, nor did it involve “‘pure question[s] of law’ that [a District] Court can
‘decide quickly and cleanly without having to study the record.’” McKenzie-Gilyard, 2008 U.S.
Dist. LEXIS 50262, 2008 WL 2622931, at *3 (E.D.N.Y. 2008) (quoting Jn re Perry H. Koplik &

Sons, Inc., 377 B.R. 69, 74 [S.D.N.Y. 2007]). It was simply a series of factual conclusions drawn
by the bankruptcy court from an evidentiary hearing in which the Bankruptcy Court assessed the
evidence and, particularly, the credibility of the witnesses who testified, and applied the well-
accepted law to the same. For this Court to review those factual and credibility determinations at
this point would require this Court to watch literally hours upon hours of video deposition
testimony, review dozens of exhibits, and review the oral argument transcript, at a minimum.
Rather than result in “materially advance[ing] the ultimate termination of the litigation,” such a
review will bring the litigation to a screeching halt, likely for months. Leave to appeal from an
interlocutory in limine order is simply unwarranted under those circumstances.
CONCLUSION

For the reasons set forth above, and in the accompanying Affirmation of Michael Levine,
Esq., the instant appeal should be dismissed.
Dated: February 28, 2021

Levine & Associates, P.C.

By: s/Michael Levine
Michael Levine

15 Barclay Road

Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
e-mail: ml@LevLaw.org
Attorneys for Defendant Mosdos

Goldberg Weprin Finkel Goldstein LLP

By: s/Kevin J. Nash
Kevin J. Nash
1501 Broadway, 22" Floor
New York, NY 10036
Telephone: (212) 221-5700
Attorneys for Defendant Rabbi Aryeh Zaks
